DECISION AND JUDGMENT ENTRY
This case comes to us on appeal from the Wood County Court of Common Pleas, which found appellant to be a sexual predator pursuant to R.C. Chapter 2950. Pursuant to App.R. 11.1 and 6th Dist.Loc.App.R. 12, we suasponte transfer this case to our accelerated calendar.
This court recently decided a case that is, procedurally, virtually identical to the instant case. See State v. Weatherford (Jan. 12, 2001), Wood App. No. WD-00-042, unreported. In Weatherford, this court held that the judgment resulting from the sexual predator hearing was barred by resjudicata. The same reasoning applies here. Therefore, based on the authority of this court in State v. Weatherford (Jan. 12, 2001), Wood App. No. WD-00-042, unreported, we reverse and remand this case to the trial court with instructions to vacate its May 24, 2000 judgment entry. Appellee is ordered to pay the court costs of this appeal.
  _____________________ PIETRYKOWSKI, P.J.
Melvin L. Resnick, J., Richard W. Knepper, J., Mark L. Pietrykowski,P.J., CONCUR.